Citation Nr: 0515331	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a nonservice-connected (NSC) death pension 
benefits.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel









INTRODUCTION

The veteran had active duty service from September 1968 to 
February 1969; he died in October 1999.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating determination by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

Appellant's total annual income after deductions from medical 
expenses is $4,443.00, or below the maximum annual pension 
rate for a widow without children. 


CONCLUSION OF LAW

Nonservice-connected death pension benefits is warranted.  38 
U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3(a), 
3.23, 3.271, 3.273 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the appellant will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

II. NSC Death Pension Benefits

In May 2002, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse" (VA Form 21-534).  
The RO notified the appellant that her claim for VA pension 
benefits was denied in a May 2002 rating determination.  
Appellant filed a notice of disagreement in May 2002.  In 
November 2003, appellant submitted a Medical Expense Report.  
The RO issued a statement of the case (SOC) in January 2004 
indicating that the RO continued to deny her claim as her 
countable income exceeded the maximum annual pension rate.  
The appellant filed a timely substantive appeal.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii). Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2001, the MAPR for an otherwise 
eligible claimant, without dependend child, was $6,407.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Effective 
December 1, 2002, the MAPR for an otherwise eligible 
claimant, without dependent child, was $6,497.  Id. Effective 
December 1, 2003, the MAPR for an otherwise eligible 
claimant, without dependent child, was $6,634.  Id.  
Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without dependent child, was $6,814.  Id.

In the January 2004 statement of the case, the RO noted that 
appellant received Social Security Disability Insurance of 
$901.70 per month ($10,820 annually) and Social Security 
Survivors benefits of $401.00 per month ($4,812 annually).  
Her total income before deductions for medical expenses was 
$15,632.  

The RO then noted the appellant's reported annual continual 
medical expenses to be $9,319.  Calculating such medical 
expenses that exceed 5 percent of the MAPR, effective 
December 1, 2003 ($331), the RO computed appellant's medical 
expenses for VA purposes to be $8,988.00.  38 C.F.R. § 3.272 
(2004).  The difference between the appellant's income after 
medical expenses totaled $6,644.00 for the MAPR, effective 
December 1, 2003.  Appellant's claim was denied because her 
countable income exceeded the MAPR, effective December 1, 
2003, by $10.00.  

The Board carefully reviewed the appellant's medical expenses 
as reported by her in the Medical Expense Report form, 
received by the RO in November 2003.  The annual expenses as 
reported by the Appellant did not add up to $9,319.  A 
breakdown of the numbers shows: $50 monthly payment to her 
medical physician ($600 annually), $210 monthly payments for 
medications ($2,520 annually), $500 monthly payment for 
physical therapy ($250 twice a month as noted in the report 
or $6,000 annually); $130 a year for neurosurgeon; $500 
annually for dentist; $180 for psychiatrist; $130 annually 
for neck braces; $110 for heart physician; $75 for 
gynecologist; $520 for eye glasses and; Medicare payments of 
$58.70 a month ($704 annually).  The annual expenses total 
$11,529, not including her reported bi-annual payments for a 
bone density test at $75 or annual gas mileage at 
approximately $35.00 a year. 

The RO correctly noted in the statement of the case that the 
only medical expenses counted for purposes of deductions are 
expenses that exceed 5 percent of the MAPR.  The computed 
medical expenses are therefore $11,529 minus 5 percent of the 
MAPR ($320 (effective December 1, 2001) to as much as $340 
(effective December 1, 2004)).  Applying the largest 
deduction, $340, the computed medical expenses total $11,189.  

Subtracting the appellant's medical expenses ($11,189) from 
her total income before deductions for medical expenses 
($15,632), the Board finds her income for VA purposes to 
total $4,443.  Clearly, appellant's countable income does not 
exceed the MAPR in effect on December 1, 1991 ($6,407), 
December 1, 1992 ($6,497), December 1, 1993 ($6,634), or 
December 1, 1994 ($6,814).  Accordingly, NSC death pension 
benefits are warranted.  





ORDER

Entitlement to NSC death pension benefits is warranted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


